Case 9:18-cv-80176-BB Document 145-3 Entered on FLSD Docket 04/15/2019 Page 1 of 6




                      EXHIBIT 2
Case 9:18-cv-80176-BB Document 145-3 Entered on FLSD Docket 04/15/2019 Page 2 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 18-cv-80176

     IRA KLEIMAN,
     as personal representative of
     the estate of David Kleiman,
     and W&K Info Defense
     Research LLC

            Plaintiffs,

     v.

     CRAIG WRIGHT,

           Defendant.
     ________________________________________/

                         DR. CRAIG WRIGHT’S INITIAL DISCLOSURES

            Defendant Craig Wright submits these initial disclosures, as required by Fed. R.

     Civ. P. 26(a).1

     A.     Persons Likely to Have Discoverable Information that Dr. Wright May Use
            to Support his Defenses

            1.         Dr. Craig Wright has knowledge of:

                       (a) his business dealings with plaintiffs;

                       (b) the Supreme Court of New South Wales cases numbered 2013/225983

                          and 2013/245661 (together, the “Australian Lawsuits”);

                       (c) his ownership of certain bitcoins referred to in the amended complaint

                          (the “bitcoins”);




     1
      Under Fed. R. Civ. P 26(e), these initial disclosures are subject to revision and
     supplementation as further information is received and analyzed.
Case 9:18-cv-80176-BB Document 145-3 Entered on FLSD Docket 04/15/2019 Page 3 of 6




                    (d) his ownership of certain intellectual property referred to in the

                        amended complaint (the “Intellectual Property”).

            Dr. Wright must be contacted through undersigned counsel.

            2.      It is likely that Ramona Watts will have knowledge of information

     identified in ¶¶ 1(a)-(d), above.

            3.      It is likely that a corporate representative for C01n Pty. Ltd. will have

     knowledge of information identified in ¶¶ 1(a)-(d), above. Its last-known address is Level

     6 91 Phillip Street, Parramatta, NSW 2150.

            4.      It is likely that a corporate representative for Cloudcroft Pty. Ltd. will

     have knowledge of information identified in ¶¶ 1(a)-(d), above. Its last-known address is

     Level 6 91 Phillip Street, Parramatta, NSW 2150.

            5.      It is likely that a corporate representative for Coin-Exch Pty. Ltd. will

     have knowledge of information identified in ¶¶ 1 (a)-(d), above. Its last-known address is

     Level 6 91 Phillip Street, Parramatta, NSW 2150.

            6.      It is likely that a corporate representative for Demorgan Ltd. will have

     knowledge of information identified in ¶¶ 1(a)-(d), above. Its last-known address is Level

     6 91 Phillip Street, Parramatta, NSW 2150.

            7.      It is likely that a corporate representative for Hotwire Preemptive

     Intelligence Pty. Ltd. will have knowledge of information identified in ¶¶ 1(a)-(d),

     above. Its last-known address is Level 5 32-38 Delhi Road MacQuarie Park, NSW 2113.

            8.      It is likely that a corporate representative for Panopticrypt Pty. Ltd. will

     have knowledge of information identified in ¶¶ 1(a)-(d), above. Its last-known address is

     Level 6 91 Phillip Street, Parramatta, NSW 2150.




                                                  2
Case 9:18-cv-80176-BB Document 145-3 Entered on FLSD Docket 04/15/2019 Page 4 of 6




            9.      It is likely that a corporate representative for Pholus Pty. Ltd. will have

     knowledge of information identified in ¶¶ 1(a)-(d), above. Its last-known address is Level

     6 91 Phillip Street, Parramatta, NSW 2150.

            10.     It is likely that a corporate representative for Strasan Pty. Ltd. will have

     knowledge of information identified in ¶¶ 1(a)-(d), above. Its last-known address is Level

     6 91 Phillip Street, Parramatta, NSW 2150.

      B.    Categories of Documents and Electronically Stored Information in Dr.
            Wright’s Possession, Custody, or Control That He May Use to Support His
            Defenses

            Dr. Wright is in possession, custody, or control of the following categories of

     documents and electronically stored information (“ESI”) that he may use to support his

     defenses:

            (i)     Documents and ESI relating to Dr. Wright’s business dealings with

                    plaintiffs, including contracts with Dave Kleiman and W&K Info Defense

                    Research LLC;

            (ii)    Documents and ESI demonstrating the validity and enforceability of the

                    judgments entered by the Supreme Court of New South Wales in the

                    Australian Lawsuits; and

            (iii)   Documents and ESI demonstrating that plaintiffs do not have an

                    ownership interest in the Intellectual Property or the bitcoins.

     C.     Computation of Damages

            Dr. Wright does not consent to jurisdiction in this Court, District, or country, and

     has not asserted a claim for damages.




                                                  3
Case 9:18-cv-80176-BB Document 145-3 Entered on FLSD Docket 04/15/2019 Page 5 of 6




     D.     Insurance Agreements

            Dr. Wright is not aware of an insurance agreement under which an insurance

     business may be liable to satisfy all or part of a possible judgment in this action or to

     indemnify or reimburse for payments made to satisfy any judgment.

            Dated: May 25, 2018

                                                             RIVERO MESTRE LLP
                                                             Attorneys for Craig Wright
                                                             2525 Ponce de Leon Boulevard,
                                                             Suite 1000
                                                             Miami, Florida 33134
                                                             Telephone: (305) 445-2500
                                                             Fax: (305) 445-2505
                                                             Email: arivero@riveromestre.com
                                                             Email: jmestre@riveromestre.com
                                                             Email: arolnick@riveromestre.com
                                                             Email: dsox@riveromestre.com
                                                             Email: receptionist@riveromestre.com

                                                             By: s/ Andres Rivero
                                                             ANDRES RIVERO
                                                             Florida Bar No. 613819
                                                             JORGE A. MESTRE
                                                             Florida Bar No. 88145
                                                             ALAN H. ROLNICK
                                                             Florida Bar No. 715085
                                                             DANIEL SOX
                                                             Florida Bar No. 108573




                                                   4
Case 9:18-cv-80176-BB Document 145-3 Entered on FLSD Docket 04/15/2019 Page 6 of 6




                                 CERTIFICATE OF SERVICE

            I certify that on May 25, 2018, I served the foregoing document to all counsel of
     record by electronic mail.

                                                         s/ Daniel Sox
                                                            Daniel Sox




                                                 5
